DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 28, 2021. Claims 1-2, 6-9, and 13-17 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated September 28, 2021, Examiner withdraws the previous claim objections; maintains the previous 35 U.S.C. 112(f) claim interpretation; withdraws the previous 35 U.S.C. 101 rejections; withdraws the previous 35 U.S.C. 112(b) rejections; and withdraws the previous prior art rejections.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of all of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites movement in the first range is completed and should recite “movement in the first range by the first vehicle is completed.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensing unit… in claim 1. Structure for this claim limitation may be found at least in [0066] of the present specification; “various sensors.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 15 along with the corresponding dependent claims 16-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the second external vehicle moves to the second range. It is unclear when the vehicle is moved to the second range. For purposes of this Action, Examiner is interpreting this limitation to mean that “the second external vehicle moves into the second range.

Claim 15 recites the second external vehicle moves to the second range. It is unclear whether “moves” is supposed to mean “moving” (present tense), “moved” (past tense), “will move” (future tense), or if the transfer of information is actually transferring the command for the second external vehicle to move. For purposes of this action, Examiner is interpreting this limitation to mean when the second external vehicle has completed the move.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 6-9, and 13-17 are rejected under 35 U.S.C. 103 as being rendered obvious by U.S. Pub. No. 2017/0038777 (hereinafter “Harvey”; newly of record).

Regarding claim 1, Harvey discloses an artificial intelligence (Al) device installed in a first vehicle (see at least [0082]; a vehicle control network (i.e., AI device) may be controlled by a computer in a controlled vehicle (i.e., first vehicle)), comprising: 
a sensing unit configured to sense an area to which the first vehicle is moveable from a current position (see at least [0082] and [0085]-[0086]; sensors are used to map the relative and absolute locations of vehicles when determining vehicle movement); and 
a processor configured to: 
receive, from a first external vehicle, a request for assignment of a first control authorization for allowing the first external vehicle to control the first vehicle, based on information sensed by the sensing unit, and to make a request to a second external vehicle for assignment of a second control authorization for allowing the Al device to control the second external vehicle (see at least Fig. 5 (annotated below), [0084], and [0101]; access requests between vehicles are monitored by the vehicle control network (i.e., AI device). The controlled vehicle (i.e., first vehicle), which may be any of the vehicles found in, for example, Fig. 2, may be a vehicle which needs to be moved. A request for the vehicle, for example, any one of the vehicles which moved in Fig. 5, to be moved may be considered a request for control authorization may come from a vehicle (i.e., a first external vehicle), such as vehicle 20 in Fig. 5, in order for the vehicle to be able to navigate out of the parking area. Examiner notes that, according to the present specification, the AI is what controls movement of the first vehicle based on the control command/request from the first external vehicle to move the first vehicle, and Examiner is interpreting this claim as such; see Present Specification at least at [00184]; the processor is part of the AI);
comparing the area with a first range based on receiving, from the first external vehicle, a request for assignment of the first control authorization for the first range in which the first vehicle needs to move for enabling the first external vehicle to move to a target position without colliding with the first vehicle (see at least Fig. 5 (annotated below), [0084], [0101], and [0118]; if, for example, the moving vehicle (i.e., first vehicle) does not have a vehicle in front of it, the vehicle control network may allow control of the vehicle to move the necessary distance for the vehicle (i.e., first external vehicle) to be able to move out of the parking array); 
assign the first control authorization for the first range to the first external vehicle based on a determination that the area is larger than the first range (see at least ; 
making a request to the second external vehicle for assignment of the second control authorization for a second range in which the second external vehicle needs to move for enabling the first vehicle to move within the first range without colliding with the second external vehicle based on a determination that the area is smaller than the first range (Fig. 5 (annotated below), [0084], [0101], and [0118]; if, for example, the moving vehicle (i.e., first vehicle) has another vehicle (i.e., second external vehicle) in front of it that must move, the vehicle (i.e., first vehicle) may request movement of the other vehicle (i.e., second external vehicle), which moves as shown, for example, in fig. 5. While not explicitly taught, one of ordinary skill in the art would recognize that the control of movement of the vehicles would be conducted such that the movements would not result in collision of any of the vehicles); and 
perform an operation of receiving the assignment of the second control authorization from the second external vehicle, controlling the second external vehicle to move within the second range, and assigning the first control authorization for the first range to the first external vehicle (see at least Fig. 5 (annotated below), [0084], [0101], and [0118]; the vehicle (i.e., first vehicle) moves out of the way of the subject vehicle (i.e., first external vehicle)  after the other vehicle (i.e., second vehicle) moves out of the way of the vehicle (i.e., first vehicle)). 


    PNG
    media_image1.png
    571
    634
    media_image1.png
    Greyscale



Regarding claim 2, Harvey discloses all of the limitations of claim 1. Additionally, Harvey discloses wherein the processor is further configured to assign the first control authorization to the first external vehicle based on a determination that the first external vehicle is set to collide with the first vehicle when moving to the target position from the current (Fig. 5 (annotated above), [0084], [0101], and [0118]; while not explicitly disclosed, one of ordinary skill in the art would appreciate that the AI would determine whether the vehicles are set to collide before executing movement of one or more of the vehicles).
Harvey does not explicitly teach that the movement of the vehicles is conducted in a way which prevents collision of the vehicles. However, one of ordinary skill in the art, before the time of filing, would recognize that the controlled movements of the vehicle by the AI, as disclosed by Harvey, would be executed in such a way that the vehicles would not collide. Additionally, one of ordinary skill in the art may look to at least Fig. 5 of Harvey to see that the movement of the vehicles does not result in collision of any of the vehicles, because each vehicle is moved enough for the one behind it to move without colliding with one another. 


Regarding claim 6, Harvey discloses all of the limitations of claim 1. Additionally, Harvey discloses wherein, based on the first external vehicle moving to the target position, the processor is further configured to perform an operation of moving the first vehicle to a start position of the first vehicle at a time point when control by the first external vehicle begins (see at least [0118] and the application generally; the AI moves all of the vehicles to the original locations before any control requests are received for moving the vehicles).

Regarding claim 7, Harvey discloses all of the limitations of claim 6. Additionally, Harvey discloses wherein, based on the first vehicle moving to the start position of the first vehicle, the processor is further configured to make a request to the second external vehicle for moving the second external vehicle to a start position of the second external vehicle at a time point when control by the first vehicle begins (see at least [0118] and the application generally; the AI moves all of the vehicles to the original locations before any control requests are received for moving the vehicles).

Regarding claim 8, Harvey discloses a vehicle control method performed by an artificial intelligence (Al) device installed in a first vehicle  (see at least [0082]; a vehicle control network (i.e., AI device) may be controlled by a computer in a controlled vehicle (i.e., first vehicle)), the method comprising: 
sensing an area to which the first vehicle is moveable from a current position (see at least [0082] and [0085]-[0086]; sensors are used to map the relative and absolute locations of vehicles when determining vehicle movement);
receiving, from a first external vehicle, a request for assignment of a first control authorization for allowing the first external vehicle to control the first vehicle based on sensed information, and for making a request to a second external vehicle for assignment of a second control authorization for allowing the Al device to control the second external vehicle (see at least Fig. 5 (annotated below), [0084], and [0101]; access requests between vehicles are monitored by the vehicle control network (i.e., AI device). The controlled vehicle (i.e., first vehicle), which may be any of the vehicles found in, for example, Fig. 2, may be a vehicle which needs to be moved. A request for the vehicle, for example, any one of the vehicles which moved in Fig. 5, to be moved may be considered a request for control authorization may come from a vehicle (i.e., a first external vehicle), such as vehicle 20 in Fig. 5, in order for the vehicle to be able to navigate out of the parking area. Examiner notes that, according to the present specification, the AI is what controls movement of the first vehicle based on the control command/request from the first external vehicle to move the first vehicle, and Examiner is see Present Specification at least at [00184]; the processor is part of the AI);
comparing the area with a first range based on receiving, from the first external vehicle, a request for assignment of the first control authorization for the first range in which the first vehicle needs to move for enabling the first external vehicle to move to a target position without colliding with the first vehicle (see at least Fig. 5 (annotated below), [0084], [0101], and [0118]; if, for example, the moving vehicle (i.e., first vehicle) does not have a vehicle in front of it, the vehicle control network may allow control of the vehicle to move the necessary distance for the vehicle (i.e., first external vehicle) to be able to move out of the parking array);
assign the first control authorization for the first range to the first external vehicle based on a determination that the area is larger than the first range  (see at least Fig. 5 (annotated below), [0084], [0101], and [0118]; if, for example, the moving vehicle (i.e., first vehicle) does not have a vehicle in front of it, the vehicle control network may allow control of the vehicle to move the necessary distance for the vehicle (i.e., first external vehicle) to be able to move out of the parking array);
making a request to the second external vehicle for assignment of the second control authorization for a second range in which the second external vehicle needs to move to for enabling the first vehicle to move within the first range without colliding with the second external vehicle based on a determination that the area is smaller than the first range (Fig. 5 (annotated below), [0084], [0101], and [0118]; if, for example, the moving vehicle (i.e., first vehicle) has another vehicle (i.e., second external vehicle) in front of it that must move, the vehicle (i.e., first vehicle) may request movement of the other vehicle (i.e., second external ; and
perform an operation of: 
receiving the assignment of the second control authorization from the second external vehicle, controlling the second external vehicle to move within the second range, and assigning the first control authorization for the first range to the first external vehicle (see at least Fig. 5 (annotated below), [0084], [0101], and [0118]; the vehicle (i.e., first vehicle) moves out of the way of the subject vehicle (i.e., first external vehicle)  after the other vehicle (i.e., second vehicle) moves out of the way of the vehicle (i.e., first vehicle)). 
	Harvey does not explicitly teach that the movement of the vehicles is conducted in a way which prevents collision of the vehicles. However, one of ordinary skill in the art, before the time of filing, would recognize that the controlled movements of the vehicle by the AI, as disclosed by Harvey, would be executed in such a way that the vehicles would not collide. Additionally, one of ordinary skill in the art may look to at least Fig. 5 of Harvey to see that the movement of the vehicles does not result in collision of any of the vehicles, because each vehicle is moved enough for the one behind it to move without colliding with one another. 

    PNG
    media_image1.png
    571
    634
    media_image1.png
    Greyscale


Regarding claim 9, Harvey discloses all of the limitations of claim 8. Additionally, Harvey discloses wherein the receiving the request further comprises assigning the first control authorization to the first external vehicle based on a determination that the first external vehicle is set to collide with the first vehicle when moving to the target position from the current position (Fig. 5 (annotated above), [0084], [0101], and [0118]; while not explicitly disclosed, one of ordinary skill in the art would appreciate that the AI would determine whether the vehicles are set to collide before executing movement of one or more of the vehicles).
Harvey does not explicitly teach that the movement of the vehicles is conducted in a way which prevents collision of the vehicles. However, one of ordinary skill in the art, before the 

Regarding claim 13, Harvey discloses all of the limitations of claim 8. Additionally, Harvey discloses wherein the receiving the request comprises, based on the first external vehicle moving to the target position, moving the first vehicle to a start position of the first vehicle at a time point when control by the first external vehicle begins (see at least [0118] and the application generally; the AI moves all of the vehicles to the original locations before any control requests are received for moving the vehicles).

Regarding claim 14, Harvey discloses all of the limitations of claim 13. Additionally, Harvey discloses wherein the receiving the request comprises, based on the first vehicle moving to the start position of the first vehicle, making a request to the second external vehicle for moving the second external vehicle to a start position of the second external vehicle at a time point when control by the first vehicle begins (see at least [0118] and the application generally; the AI moves all of the vehicles to the original locations before any control requests are received for moving the vehicles).

Regarding claim 15, Harvey discloses all of the limitations of claim 1. Additionally, Harvey discloses wherein the processor is further configured to receive notification indicating that the second external vehicle moves to the second range (see at least Fig. 5 (annotated 

Regarding claim 16, Harvey discloses all of the limitations of claim 15. Additionally, Harvey discloses wherein the processor is further configured to notify the first external vehicle of information indicating that movement in the first range is completed (see at least Fig. 5 (annotated above), [0084], [0101], and [0118]; while not explicitly disclosed, a processor must necessarily receive feedback about when the first vehicle has moved, because that is when the command for the first external vehicle to move is received by the first external vehicle).

Regarding claim 17, Harvey discloses all of the limitations of claim 16. Additionally, Harvey discloses wherein the processor is further configured to: cause the first external vehicle to move to the target position based on the first vehicle moving into the first range (see at least Fig. 5 (annotated above), [0084], [0101], and [0118]; while not explicitly disclosed, a processor must necessarily receive feedback about when the first vehicle has moved).

Additional Relevant Art (Newly of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2020/0086853 which relates to parking assistance for autonomous vehicles when vehicles need to be moved to make room for a new vehicle;
U.S. Pub. No. 2018/0261092 which relates to creating an exit path for a vehicle to exit a parking area where other vehicles must be moved;
U.S. Pub. No. 2017/0365170 which relates to methods of vehicle parking including autonomous control of other vehicles;
U.S. Pub. No. 2017/0329346 which relates to vehicles rearranging to optimize parking space;
U.S. Pub. No. 2016/0189435 which relates to vehicles rearranging to create space for parallel parking; and
U.S. Pub. No. 2015/0039173 which relates to parking assistance for creating space for a new vehicle in a parking lot by autonomously moving other vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663